Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Hannon on 2/18/2021.

The application has been amended as follows: 
Claims 1-5, 7, and 8 are respectively replaced with the following:
1. A bus bar module comprising: 
a plurality of bus bars each connecting electrodes of two adjacent battery cells of a plurality of battery cells constituting a battery module; and 
a bus bar holder constituted by coupling a plurality of holding portions in a chain manner via deformable coupling portions, respectively, the plurality of holding portions each holding one of the plurality of bus bars in a movable manner within a predetermined range determined by restriction of movement of the bus bar by an interference with a movement restricting member, and having openings each allowing two contact portions of adjacent bus bars held by the respective holding portions to be 
2. The bus bar module according to claim 1, wherein 
each holding portion includes a support plate that supports a portion of the bus bar except the contact portions, and a pair of side walls erecting from the support plate, extending on both sides of the bus bar, and facing each other, and 
the movement restricting member of each holding portion includes a pair of protrusions projecting from facing surfaces of the side walls, respectively, and the bus bar that has climbed over the pair of protrusions, has moved toward the support plate, and has been held by the holding portion, is movably held between the support plate and the pair of protrusions.
3. The bus bar module according to claim 2, wherein 
at least one of the coupling portions is connected to the support plate, and the at least one of the coupling portions is arranged in a place facing a portion between the two contact portions of the adjacent bus bars held by the respective holding portions.
4. The bus bar module according to claim 2, wherein 
the movement restricting member of each holding portion is arranged at a position allowing a gap to be provided between the movement restricting member and the bus bar on the support plate, the gap allowing inclination of the bus bar with respect to the support plate.
5. The bus bar module according claim 1, wherein 
each holding portion includes a support plate that supports a portion of the bus bar except the contact portions, the movement restricting member of each holding 
7. The bus bar module according to claim 1, wherein, along a longitudinal direction of each bus bar, the movement restricting member of each holding portion is directly between two contact portions of the bus bar.
8. The bus bar module according to claim 1, wherein the bus bar holder is configured such that the two contact portions of the adjacent bus bars directly face each other in each opening.

Allowable Subject Matter
Claims 1-8 are allowed. Drawings submitted on 3/13/2019 have been accepted.
The following is an examiner’s statement of reasons for allowance: the above claims are allowable over the closest prior art of record. The closest prior art US 2014/0212732 to Ichikawa et al. does not teach the claimed bus bar module, particularly, the bus bar holder having openings each allowing two contact portions of adjacent bus bars held by the respective holding portions to be exposed to an outside, the two contact portions being respectively connected to the electrodes of the two adjacent battery cells. It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the prior art bus bar module to arrive at the claimed invention because the openings of the current prior art holder each accommodates a single bus bar and modification according to the claim .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENG M CHAN whose telephone number is (571)270-5859.  The examiner can normally be reached on 9 am - 5:30 pm on Monday and 9 am - 3 pm from Tuesday to Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Heng M. Chan/           Examiner, Art Unit 1725                                                                                                                                                                                             


/BASIA A RIDLEY/           Supervisory Patent Examiner, Art Unit 1725